PER CURIAM:
In this Circuit “an injunction [against a strike] is permissible only if the underlying dispute ‘over’ which the strike [is] called is arbitrable”. Amstar v. Amalgamated Meat Cutters, 5 Cir. 1972, 468 F.2d 1372. The petition for rehearing is denied without prejudice to the petitioner to renew its petition for rehearing, should the United States Supreme Court hold that the existence of a strike is itself an arbitrable issue. See Buffalo Forge Co. v. United Steelworkers of America, 2 Cir. 1975, 517 F.2d 1207, cert. granted, 423 U.S. 911, 96 S.Ct. 214, 46 L.Ed.2d 139 (Oct. 20, 1975).
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.